The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Acknowledgement is made of Applicant's remarks and claim amendments in the response filed April 22, 2021.  Acknowledgement is made of Applicant's amendment to Claims 1, 7, 8, 12, 14 and 17 further limiting the % molar equivalents of R- and S-beta-hydroxybutyrate salts and R- and S-beta-hydroxybutyric acid in the claimed composition.  Acknowledgement is made of the filing of a Terminal Disclaimer on May 6, 2021.


Priority
This application, 16/783,844, filed 02/06/2020, is a continuation in part of 16/409,501, filed 05/10/2019, now U.S. Patent 10,596,131.  16/409,501 is a continuation in part of 16/272,165, filed 02/11/2019, now U.S. Patent 10,596,129.  16/272,165 is a continuation in part of 16/224,408, filed 12/18/2018, now U.S. Patent 10,588,876.  16/224,408 is a continuation in part of 15/936,820, filed 03/27/2018, now U.S. Patent 10,245,242. 15/936,820 claims priority from provisional application 62/590,063, filed 11/22/2017.


Terminal Disclaimer
The terminal disclaimer filed on May 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date US patent 10,973,786; has been reviewed and is accepted. The terminal disclaimer has been recorded.

Withdrawn Rejections

Claim rejections – 35 USC § 103
The rejection of Claims 1 – 9 and 11 – 22 under 35 U.S.C. 103(a) as being unpatentable over Arnold, P. in US 2018/0021274 is rendered moot and is withdrawn in response to Applicant’s amendment further limiting the % enantiomeric equivalents of R- and S-beta-hydroxybutyrate salts and R- and S-beta-hydroxybutyric acid in the claimed composition.
The rejection of Claims 10 and 22 under 35 U.S.C. 103(a) as being unpatentable over Arnold, P. in US 2018/0021274 in view of D’Agostino et al. in US patent 9,138,420 is rendered moot and is withdrawn in response to Applicant’s amendment further limiting the % enantiomeric equivalents of R- and S-beta-hydroxybutyrate salts and R- and S-beta-hydroxybutyric acid in the claimed composition.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a composition for administering ketone bodies to a subject, comprising: a non-racemic mixture of R-beta-hydroxybutyrate and S-beta-hydroxybutyrate containing more than 50% and less than 100% by enantiomeric equivalents of R-beta-hydroxybutyrate and less than 50% and more 0% by enantiomeric 
The closest prior art is described as follows:
Arnold, P. in US 2018/0021274 is representative of the closest prior art.  As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 103(a), Arnold teaches generally teaches compositions comprising β-hydroxybutyric acid in combination with β-hydroxybutyrate salts which are useful to induce ketosis achieving blood ketone levels of (0.5-6.0 mmol/L), with or without dietary restriction, and without inducing harmfully high mineral loads in the blood.  Arnold teaches free β-hydroxybutyric acid in combination with sodium and potassium β-hydroxybutyrate salts are present in a mass:mass:mass ratio from about 125 parts free acid:about.3.7 parts potassium salt:about 3.3 parts sodium salt to about.0.4 parts free acid:about 66.3 parts potassium salt:about 58.8 parts sodium salt.  The ranges of Arnold, expressed as % molar equivalents, fall outside the scope of the ranges recited in amended independent Claims 1, 12 and 17. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628